DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f) .
Claim Rejections - 35 U.S.C. § 112
Claims 2 and 4 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the length-scales" in lines 10 and 11;  
claim 2 recites the limitation "the set" in lines 19 and 20;
claim 2 recites the limitation "the b-spline projected data" in line 22; and  
claim 4 recites the limitation "the device" in line 6.  
There is insufficient antecedent basis for these limitations in the claims.
References
D1:	HAN ET AL: "Spline envelope full-waveform inversion",
SEG EXPANDED ABSTRACTS 2016, 1 September 2016, pp 1496-1500
D2:	PRIEUX ET AL: "Building starting models for full waveform inversion from wide-aperture data by stereotomography", GEOPHYSICAL PROSPECTING, vol. 61, 14 June 2010
D3:	KADU ET AL: "Salt Reconstruction in Full-Waveform Inversion With a Parametric Level-Set Method", IEEE TRANSACTIONS ON COMPUTATIONAL IMAGING, IEEE, vol. 3, no. 2, 1 June 2017, pp 305-315
D4:	FEI ET AL: Full Waveform Inversion without Low Frequencies: A Synthetic Study, SEG Las Vegas Annual Meeting, 2012, pp 1-5
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.  
With regards to claims 1, 4, and 5, the D1 reference discloses the utilization of a computer-implemented method, comprising:  
a) receiving, at one or more computer processors, a seismic dataset representative of a subsurface volume of interest and an initial earth model (p.1497 "recorded data Dobs"; fig.7, right plot: initial model);
b) performing, via the one or more processors, full waveform inversion using b-splines to generate an updated earth model (title "Spline Envelope Full Waveform Inversion"; Equation (2) wherein 'se' denotes the spline operator; any spline function represents a linear combination of B-splines, i.e., the basis functions for the spline function space);

d) displaying, via a user interface, the seismic image (fig.8b and fig.8c). 
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
The subject-matter of claims 1, 4, and 5 are also anticipated by the disclosure of document D2 (D2 regards FWI of the Valhall case study using B-Splines - see section 'Stereotomography' “discretized with cardinal cubic B-Splines C” section 'Short-offset inversion' and figs.1,4).
Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D3.  
The subject-matter of claims 1, 4, and 5 are also anticipated by the disclosure of document D3 (D3 regards FWI using B-splines - see section 'II Full-waveform inversion' and section 'II.C. Regularization' "where B consists of smooth basis functions such as B-splines").
With regards to claim 3, the Introduction of D3 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over (D1 or D2 or D3) as applied to claims 1, 4, and 5 above, and further in combination with D4.  
Claim 3 additionally recites using the seismic image to select locations to drill at least one well in order to extract hydrocarbons.  The D4 reference teaches that it was well known in the art to utilize an iterative forward modeling and inversion based on the acoustic or elastic wave equation, has gained wide interest with specific application in exploration and producing (see Summary).  It would have been obvious to modify the D1 or D2 or D3 references to be utilize for exploration and producing as motivated by the D4 reference to enable locating and extraction of hydrocarbons.
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Dan.Pihulic@uspto.gov
Primary Examiner, Art Unit 3645